December 5, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          ROBERT ARNOLD, Appellant

NO. 14-13-00049-CV                           V.

                     CITY OF ORANGE, TEXAS, Appellee
                     ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on November 28, 2012. Having considered
the motion and found it meritorious, we order the appeal DISMISSED. We order
the trial court’s judgment set aside and VACATED without regard to the merits,
and we REMAND the cause to the trial court for entry of a non-suit in accordance
with the parties’ agreement.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.